 

Exhibit 10.6

 

EXECUTION VERSION

 



AMENDMENT NUMBER TWO TO AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT AND SECURITIES CONTRACT AND
SECOND AMENDMENT TO GUARANTEE AGREEMENT

 

THIS AMENDMENT NUMBER TWO TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
AND SECURITIES CONTRACT AND SECOND AMENDMENT TO GUARANTEE AGREEMENT (this
“Amendment”), dated as of September 15, 2020, is entered into by and among WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as buyer
(“Buyer”), GP Commercial WF LLC, a Delaware limited liability company, as seller
(“Seller”), and GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation, as
guarantor (“Guarantor”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Master Repurchase Agreement (as
defined below).

 

WITNESSETH:

 

WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase Agreement and Securities Contract, dated as of May 9, 2018, as
amended by Amendment Number One to Amended and Restated Master Repurchase
Agreement and Securities Contract, dated as of June 28, 2019 (as the same has
been or may be further amended, modified and/or restated from time to time, the
“Master Repurchase Agreement”);

 

WHEREAS, Guarantor has executed and delivered that certain Guarantee Agreement,
dated as of June 28, 2017, as amended by that certain First Amendment to
Guarantee Agreement, dated as of December 17, 2019 (as the same has been or may
be further amended, modified and/or restated from time to time, the “Guarantee
Agreement”); and

 

WHEREAS, Seller, Guarantor and Buyer have agreed, subject to the terms and
conditions hereof, that the Master Repurchase Agreement and the Guarantee
Agreement shall be amended as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Amendments to Master Repurchase Agreement. Effective as of the date of this
Amendment, but subject to the terms and conditions of Section 3 hereof, Section
8.15 of the Master Repurchase Agreement is hereby deleted in its entirety and
replaced with a reference to “Section 8.15 Reserved.”

 

2.Amendments to Guarantee Agreement. Effective as of the date of this Amendment,
but subject to the terms and conditions of Section 3 hereof, the Guarantee
Agreement is hereby amended as follows:

 

(a)Section 1 of the Guarantee Agreement is hereby amended by adding the
following new defined term in its correct alphabetical order:

 

“CECL Reserves”: With respect to any Person and as of a particular date, all
amounts determined in accordance with GAAP under ASU 2016-13 and recorded on the
balance sheet of such Person and its consolidated Subsidiaries as of such date.

 

(b)The lead-in language to Section 9 of the Guarantee Agreement is hereby
amended and restated in its entirety as follows:

 

“9. Covenants. Guarantor, with respect to itself and its consolidated
Subsidiaries, shall comply with the following financial covenants, calculated in
conformity with GAAP, as adjusted pursuant to the last sentence of this Section
9:”

 



1

 

 

(c)Section 9 of the Guarantee Agreement is hereby further amended by adding the
following new sentence at the end thereof:

 

“Notwithstanding anything to the contrary herein, all calculations of the
financial covenants in this Section 9 shall be adjusted to remove the impact of
(i) CECL Reserves and (ii) consolidating any variable interest entities under
the requirements of Accounting Standards Codification (“ASC”) Section 810 and/or
transfers of financial assets accounted for as secured borrowings under ASC
Section 860, as both of such ASC sections are amended, modified and/or
supplemented from time to time. For the avoidance of doubt, and notwithstanding
any adjustment to remove the impact of CECL Reserves, any allowances for losses
related to any write-down or realized loss taken against the value of any asset
shall not be excluded pursuant to this sentence from the calculations of the
relevant financial covenants.”

 

3.Conditions Precedent to Amendment. This Amendment shall become effective on
the date upon which (a) Seller and Guarantor shall have duly executed and
delivered to Buyer this Amendment and (b) Seller shall have duly executed and
delivered to Buyer that certain Amendment Number One to Third Amended and
Restated Fee and Pricing Letter, dated as of the date hereof (together with this
Amendment, the “Amendment Documents”).

 

4.Representations and Warranties of Seller and Guarantor. On and as of the date
hereof, after giving effect to the Amendment Documents:

 

(a)each of Seller and Guarantor hereby represents and warrants to Buyer that no
Default or Event of Default exists, and no Default or Event of Default will
occur as a result of the execution, delivery and performance by such party of
each Amendment Document to which it is a party;

 

(b)Seller hereby represents and warrants to Buyer that all representations and
warranties of Seller contained in Article 7 of the Master Repurchase Agreement
are true and correct in all material respects (except for any such
representation or warranty that by its terms refers to a specific date, in which
case such representation or warranty was true and correct in all material
respects as of such other date); and

 

(c)Guarantor hereby represents and warrants to Buyer that all representations
and warranties of Guarantor contained in the Guarantee Agreement are true and
correct in all material respects (except for any such representation or warranty
that by its terms refers to a specific date, in which case such representation
or warranty was true and correct in all material respects as of such other
date).

 

5.Fees and Expenses. Seller agrees to pay to Buyer all reasonable fees and out
of pocket expenses incurred by Buyer in connection with this Amendment
(including all reasonable fees and out of pocket costs and expenses of Buyer’s
legal counsel incurred in connection with this Amendment) pursuant to Section
13.02 of the Repurchase Agreement.

 

6.Continuing Effect; Reaffirmation of Repurchase Documents.

 

(a)As amended by the Amendment Documents, as applicable, all terms, covenants
and provisions of the Master Repurchase Agreement and the Guarantee Agreement
are ratified and confirmed by the respective parties thereto and shall remain in
full force and effect. In addition, any and all guaranties (as amended hereby)
and indemnities for the benefit of Buyer, and agreements subordinating rights
and liens to the rights and liens of Buyer, are hereby ratified and confirmed
and shall not be released, diminished, impaired, reduced or adversely affected
by any Amendment Document, and each party indemnifying Buyer, and each party
subordinating any right or lien to the rights and liens of Buyer, hereby
consents, acknowledges and agrees to the modifications set forth in the
Amendment Documents and waives any common law, equitable, statutory or other
rights which such party might otherwise have as a result of or in connection
with the Amendment Documents.

  

2

 





 

(b)Seller, Guarantor and Buyer have entered into this Amendment solely to amend
the terms of the Master Repurchase Agreement and the Guarantee Agreement and do
not intend the Amendment Documents or the transactions contemplated thereby to
be, and the Amendment Documents and the transactions contemplated thereby shall
not be construed to be, a novation of any of the obligations owing by any Seller
Party under or in connection with any Repurchase Document or any other document
executed in connection therewith to which any Seller Party is a party.

 

(c)It is the intention of each of the parties hereto that (i) the perfection and
priority of all security interests securing the payment of the obligations of
any Seller Party under the Master Repurchase Agreement and the other Repurchase
Documents are preserved, and (ii) the liens and security interests granted under
the Master Repurchase Agreement and other Repurchase Documents continue in full
force and effect.

 

7.Binding Effect; No Partnership. The provisions of the Master Repurchase
Agreement and the Guarantee Agreement, as amended hereby, shall be binding upon
and inure to the benefit of the respective parties thereto and their respective
successors and permitted assigns. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between any of the parties
hereto.

 

8.Counterparts. This Amendment may be executed in two (2) or more counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument. The
words “executed,” signed,” “signature,” and words of like import as used above
and elsewhere in this Amendment or in any other certificate, agreement or
document related to this transaction shall include, in addition to manually
executed signatures, images of manually executed signatures transmitted by
facsimile or other electronic transmission or electronic format (including,
without limitation, “pdf”, “tif” or “jpg”) and other electronic signatures
(including, without limitation, any electronic sound, symbol, or process,
attached to or logically associated with a contract or other record and executed
or adopted by a person with the intent to sign the record). The use of
electronic signatures and electronic records (including, without limitation, any
contract or other record created, generated, sent, communicated, received, or
stored by electronic means) shall be of the same legal effect, validity and
enforceability as a manually executed signature or use of a paper-based
record-keeping system to the fullest extent permitted by applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act and any other
applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Uniform Commercial Code.

 

9.Further Agreements. Each of Seller and Guarantor agrees to execute and deliver
such additional documents, instruments or agreements as may be reasonably
requested by Buyer and as may be necessary or appropriate from time to time to
effectuate the purposes of the Amendment Documents.

 

10.Governing Law; Submission to Jurisdiction, Etc. The provisions of Sections
18.01 and 18.02 of the Master Repurchase Agreement are hereby incorporated
herein by reference and shall apply to this Amendment, mutatis mutandis, as if
more fully set forth herein.

 



3

 

 

11.Headings. The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.

 

12.References to Repurchase Documents. All references to the Master Repurchase
Agreement or the Guarantee Agreement in any Repurchase Document or in any other
document executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the Master
Repurchase Agreement or the Guarantee Agreement, as applicable, as amended
hereby, unless the context expressly requires otherwise.

 

[NO FURTHER TEXT ON THIS PAGE]

 



4

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

  BUYER:       WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association       By: /s/ Michael P. Duncan     Name: Michael
P. Duncan     Title: Director

 

[Signature Page – Amendment Number Two to Amended and Restated
Master Repurchase Agreement and Securities Contract and Second Amendment to
Guarantee Agreement]

 



 



 

  SELLER:       GP Commercial WF LLC,   a Delaware limited liability company    
  By: /s/ Marcin Urbaszek     Name: Marcin Urbaszek     Title: Chief Financial
Officer       GUARANTOR:       GRANITE POINT MORTGAGE TRUST INC.,
a Maryland corporation       By: /s/ Marcin Urbaszek     Name: Marcin Urbaszek  
  Title: Chief Financial Officer

 

[Signature Page – Amendment Number Two to Amended and Restated
Master Repurchase Agreement and Securities Contract and Second Amendment to
Guarantee Agreement]

 





 

 